DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and is not technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 19-38 recite, inter alias, “the first number of times for the one first unit reaching a threshold,” “the second number of times for the second unit,”  “the second number of times reaching a threshold,” “in response to…but none of the first number of times for any of the plurality of first units…” Likewise claims 21,22, 23, 24, 25, 26, 28, 31, 33, 34, 35, 36, 37, 38 recite “the first number of times,” “the second number of times,” or “the third number of times.” These phrases render the claims indefinite as it is not clear what in the claims “number of times” is referencing. Although, in some instances, one may count the number of times a read operation, for instance, is successful, fails, or accomplishes some other goals, just “counting first number of times of read operation” appears to be an incomplete expression of what is meant or intended by these limitations. As a result the claims are unclear, ambiguous and indefinite as the claims do not clearly convey the subject matter sought to be patented to one of ordinary skill in the art .
Additionally, the limitations in claims 20, 34 and 36, “in response to the read operation being executed on the one first unit, but none of the first number of times for any of the plurality of first units included in the second unit not reaching the first threshold value, keep the second number of times to be a same” are confusing, convoluted, unclear, ambiguous and indefinite. These limitations appear to be machine translation from a foreign language into English and the claims as a whole need to be redrafted for clarity so as to enable one of ordinary skill in the art to ascertain the metes and bounds of the claims. The limitations appear to be convoluted, obscure, and ambiguous for the statements contain numerous syntactical and grammatical errors that make the sentence as a whole to not follow logically and preclude one of ordinary skill in the art to deduce the intended meaning. As such the broadest reasonable interpretation is applied in rejecting the claim.
Claim 32 recites the limitation "the first number". There is insufficient antecedent basis for this limitation in the claim.
Claims 28 and 32 will be evaluated for prior art and allowability purposes once the indefiniteness issue is resolved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,422,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patents make obvious the claims of the pending application in that the limitations claimed in the pending application are found in the issued patents even though the claimed limitations are not presented necessarily in the same order. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK; SANG-SOO et al. (US 20170123724 A1) and Tokutomi; Tsukasa et al. (US 20200090763 A1) and Liao; Shih-Tien et al. (US 20170206006 A1).
 	Regarding claim 19, Park discloses a memory system comprising: a nonvolatile memory having a memory cell array including a plurality of first units and at least one second unit, the second unit including the plurality of first units [Abstract; FIG. 25: memory device having a memory cell array including a plurality of memory cells divided into first memory group and second memory group, the second memory group including the plurality of memory cells]; and a controller configured to: in response to a read operation being executed on one of the plurality of first units and the first number of times for the one first unit reaching a first threshold value, update a second number of times for the second unit that includes the one first unit [FIG. 26: perform first data processing operation on first read result, perform first count operation on first memory cells corresponding to first threshold voltage, perform second data processing operation on second read result, perform second counting operation on second memory cells corresponding to second threshold].
 	Park does not explicitly disclose count a first number of times of read operation for each of the plurality of first units.
	Tokutomi discloses count a first number of times of read operation for each of the plurality of first units [¶0190: count value indicative of number of times of execution of read operation; ¶0184: controller compare pre and post error-correction read data and count the number of fail bits and based on the count, decrease the number of times of execution]. 
	It would have been obvious to one of ordinary skill in the art to have counted a first number of times of read operation for each of the plurality of first units in order to in order to control the memory device (¶0003).
 	Park does not explicitly disclose a controller configured to: in response to the second number of times reaching a second value, determine whether to rewrite data stored in at least one of the first units included in the second unit. 
 	Liao discloses a controller configured to: in response to the second number of times reaching a second value, determine whether to rewrite data stored in at least one of the first units included in the second unit [Claim 1: receiving second data from the rewritable non-volatile memory module when the second threshold value is greater than the first threshold]. 
	It would have been obvious to one of ordinary skill in the art to have a controller configured to: in response to the second number of times reaching a second value, determine whether to rewrite data stored in at least one of the first units included in the second unit in order to improve writing speed of a non-volatile memory (¶0010). 

 	Regarding claim 20, Park discloses the memory system according to claim 19,
wherein the controller is configured to in response to the read operation being executed on the one first unit, but none of the first number of times for any of the plurality of first units included in the second unit not reaching the first threshold value, keep the second number of times to be a same [FIG. 26:S230].

 	Regarding claim 21, Park discloses the memory system according to claim 19,
wherein the controller includes at least one first counter configured to count the first number of times, and at least one second counter configured to count the second number of times [¶0046, 0128].

 	Regarding claim 22, Park discloses the memory system according to claim 21, wherein the at least one second unit comprises a plurality of second units, the at least one first counter comprises a plurality of first counters, the number of first counters being equal to the number of first units, and the at least one second counter comprises a plurality of second counters, the number of second counters being equal to the number of second units [¶0142].
 	Regarding claim 23, Liao discloses the memory system according to claim 21, wherein the at least one first counter comprises a plurality of first counters, the number of first counters being smaller than the number of first units, and wherein the controller is configured to, in response to dynamically selecting, from among the plurality of first units, a first unit as a target for read operation, dynamically alter, from among the plurality of first units, a first unit as a target for counting the first number of times of read operation by the first counters [¶0067, 0077].

 	Regarding claim 24, Park discloses the memory system according to claim 23, wherein the controller stores first information related to the first number of times of read operation, and second information indicating a time at which the first information is referred to, and wherein the controller is configured to dynamically alter, from among the plurality of first units, the first unit as the target for counting the first number of times of read operation by the first counters, according to the second information [¶0056, 0079].

Regarding claim 25, Tokutomi disclose the memory system according to claim 24, wherein, when an erase operation is executed on a first unit selected from among the plurality of first units, a value of the first number of times of read operation corresponding to the selected first unit is reset [¶0195].

 	Regarding claim 26, Tokutomi discloses the memory system according to claim 19, wherein the first number of times of read operation is indicated by a first data size, and wherein the second number of times is indicated by a second data size, the second data size being larger than the first data size [¶0046, 0128].

 	Regarding claim 27 Park discloses the memory system according to claim 19, wherein the nonvolatile memory has one or more physical blocks in the memory cell array, wherein the first unit corresponds to a physical block of the one or more physical blocks, and wherein the second unit corresponds to a logical block that includes a plurality of the physical blocks [FIG. 3, 7].

 	Regarding claim 29, Park discloses the memory system according to claim 28, wherein the nonvolatile memory has one or more physical blocks in the memory cell array, and each of the one or more physical blocks has a plurality of physical word lines, wherein the first unit corresponds to the physical word line, and wherein the second unit corresponds to a logical word line, the logical word line including the plurality of physical word lines [¶0053, 0056, 0059, 0061, 0068; FIG. 3-7].

 	Regarding claim 30, Tokutomi discloses the memory system according to claim 28, wherein the nonvolatile memory has one or more physical blocks in the memory cell array, and each of the one or more physical blocks has a plurality of physical word lines, wherein the first unit corresponds to the physical word lines, and wherein the second unit corresponds to a logical word line, the logical word line including the plurality of physical word lines, and wherein the third unit corresponds to a logical block, the logical block including a plurality of the logical word lines [¶0078, 0086, 0088, 0089].

 	Regarding 31, Liao discloses the memory system according to claim 19, wherein at least one of the first threshold value or the second threshold value is changed according to the number of times of erase operation performed on the plurality of first units [¶0067].



 	Regarding claims 33 and 35, the rationale in the rejection of claim 19 is herein incorporated.

 	Regarding claims 34 and 36, the rationale in the rejection of claim 20 is herein incorporated.

 	Regarding claim 37, the rationale in the rejection of claim 26 is herein incorporated.

 	Regarding claim 38, the rationale in the rejection of claim 19 is herein incorporated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokutomi (20200075106) discloses a memory system including semiconductor memory and a controller  wherein semiconductor includes first through fourth word lines and first through fourth memory cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   November 2, 2022                                      By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246